Poe cuanto, con fecha 1 de julio de 1941 la Corte de Distrito de' San Juan dictó sentencia en el presente caso desestimando la de-manda ;
PoR cuanto, con fecha 1ro. de agosto del mismo año la deman-dante radicó su escrito de apelación-y el 8 del mismo mes solicitó la transcripción de la evidencia, habiéndose ordeado su preparación cuatro días más tarde;
Poe cuanto, hasta la fecha la demandante no ha radicado la. transcripción de la evidencia en la corte inferior;
Por cuanto, la demandada radicó en este 'Tribunal una moción, solicitando se desestime el recurso por abandono, moción que fué notificada a los abogados de la parte contraria, señalándose la vista de la misma para el día primero del actual, fecha en la que sólo, compareció la demandada a sostener su moción;
Por tanto, vistos los autos de este caso y el artículo 59 del Re-glamento de este Tribunal, se declara con lugar la moción de la. demandada y en su consecuencia se desestima por abandono el re-curso.